Citation Nr: 1605213	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1978 to December 1995. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, granted service connection for Reiter's syndrome and assigned a 20 percent evaluation. 

In May 2011, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  As discussed during the May 2011 hearing, the Veteran also testified in an October 2006 hearing before a different Veterans Law Judge, who rendered a decision and remand in November 2007.  However, the issue of an increased rating for Reiter's syndrome was not discussed at the October 2006 hearing. 

The claim was previously remanded in August 2011, November 2013 and April 2015.  The requested development has been substantially complied with and the claim is ready for appellate review. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, another remand is required in this case in order to ensure due process.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Pursuant to the prior Remand, the Veteran was afforded a VA examination in June 2015.  Following the examination, the Veteran submitted a July 2015 letter in which he stated that his condition had worsened  and he was now seeing his rheumatologist more often at a frequency of every four months rather than every six months.  

A review of the record reflects that the Veteran is being treated by private physician, Dr. J. Shrestha since 2011 for his Reiter's and rheumatoid arthritis.  Records form Dr. J.S. have been associated with the file but only through 2012.  Therefore, the claim must be remanded to obtain all outstanding private treatment records.  

Moreover, the Veteran was most recently afforded a VA examination in June 2015.  As the Veteran has argued a worsening of his disability since the most recent VA examination and considering the outstanding treatment records, the Board is of the opinion that a new VA examination is needed prior to deciding the claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (A new VA examination and opinion are required where there is evidence to indicate that condition has worsened or is more severe than currently evaluated).


Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he identify all of the providers, VA and private, who have treated him for his Reiter's and/or rheumatoid arthritis.  The Veteran should be requested to provide a release of information form for each clinic and/or physician identified.  After appropriate release of information forms have been obtained, the AOJ should request all outstanding records form the identified physicians.  In particular, the AOJ should attempt to obtain all records from 2012 to the present from Dr. J. Shrestha.  All efforts to obtain any outstanding records should be clearly documented in the claim file.  If any records are unavailable, the reason for their unavailability should be documented.

2. After the above development has been completed, the Veteran should be scheduled for an appropriate VA examination to determine the severity of the chronic residuals of Reiter's syndrome (to include rheumatoid arthritis of the left knee and ankle).  All appropriate testing should be conducted. 

The claim file should be made available to the examiner and access to the Veteran's electronic files should be provided.  The examiner should note in the report that a review of the file was conducted. 

The examiner should identify any joint affected by Reiter's syndrome.

The examiner should document all ranges of motion include any changes with repetitive use for the Veteran's left knee, left ankle, and any other joint affected by Reiter's syndrome.  The effects on functional loss should also be noted. 

The examiner should obtain a full history of the Veteran's disabilities and description of symptomatology should be clearly noted to include during flare-ups. 

The rationale for all findings and conclusions should be set forth in a legible report.  In the extraordinary circumstance that the examiner is unable to provide a requested opinion without resort to mere speculation he or she should so indicate and discuss in detail why an opinion cannot be provided.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




